Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/11/2020 has been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show proper labels for the elements as described in the specification. Specifically, Figures 1-3 show several elements but do not contain necessary descriptive legends which would be essential for someone to understand the claimed invention. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description 

Status of Claims
In the documents filed on 04/10/2020: 
Claim(s) 1-10 (and by extension its/their dependents) have been amended. 
Claim(s) 1-10 is/are pending in this application.
Claim(s) 1-10 have been rejected below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claims 1 and 10 cite the limitation “update the estimate of the position and of the orientation of the vehicle” in line 27. There is insufficient antecedent basis for this limitation because previously only a “preceding estimates of the position and orientation” and a “new estimates of the position and orientation” has been previously disclosed. It is unclear if “the estimate of the position and orientation” being referred to is the preceding estimates, the new estimates, or brand new elements entirely. For the sake of this action they have been interpreted as the preceding estimates of position and orientation.

Claims 1 and 10 cite the limitation “the margin of error in the estimate of the orientation of the vehicle” in line 40. There is insufficient antecedent basis for this limitation because previously only a “preceding estimates of the position and orientation” and a “new estimates of the position and orientation” has been previously disclosed. It is unclear if “the estimate of the position and orientation” being referred to is the preceding estimates, the new estimates, or brand new elements entirely. For the sake of this action they have been interpreted as the preceding estimates of position and orientation.

Claims 1 and 10 cite the limitation “the margin of error in the estimate of the orientation of the vehicle” in line 40. There is insufficient antecedent basis for this limitation because no “margin of error in the estimate of the orientation of the vehicle” has been 

Claims 1 and 10 cite the limitation “the corrected components of the second measurement vector” in line 54. There is insufficient antecedent basis for this limitation because no “corrected components of the second measurement vector” has been previously disclosed in claims 1, 10 or any parent claim. For the sake of this action “the corrected components of the second measurement vector” has been interpreted as “the components of the second measurement vector.”

Claim 3 cites the limitation “the calculated difference” in line 2. There is insufficient antecedent basis for this limitation because no “calculated difference” has been previously disclosed in claim 3 or any parent claim. 
Claim 3 cites the limitation “the second threshold” in line 4. There is insufficient antecedent basis for this limitation because no “second threshold” has been previously disclosed in claim 3 or any parent claim. 
It is noted that no mapping of the limitations of claim 3 to the limitations of claim 1 seems to make sense. In claim 1 from which claim 3 depends only one difference and one threshold are disclosed however these are in relation to two completely distinct variables and are not comparable to one another. It seems like claim 3 was intended to depend from claim 2 both based off of the variables and ¶[223] of the specification. Claims examined as such. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Psiaki (US 20110238307) in view of Yang (“Complete Tri-axis Magnetometer Calibration with a Gyro Auxiliary” Article provided on file by applicant and referenced for the sake of this rejection) and Chow (US 2014/0361763).
With respect to claim 1 Psiaki teaches a method for determining the position and orientation of a vehicle, said method comprising: 
providing a location system fixed to said vehicle (Psiaki Fig.1 ¶[54]), said location system including: 
a satellite geolocation unit (Psiaki Fig.1 element 12, 18, Figure 2, element 40, 42 ¶[54-57]); 
an inertial navigation unit containing an accelerometer and a gyrometer (Psiaki Fig.1 element 14, ¶[34, 54, 60]); and 
a magnetometer including at least two measurement axes (Psiaki ¶[61, 126-133]); 

correcting each of the raw components of the first vector by multiplying the component by a scale coefficient and by adding an offset coefficient (Psiaki ¶[126-133] see ¶[127] especially which talks about scale factors and axes misalignments) thereto to obtain a corrected component, these scale and offset coefficients being obtained from pre-recorded data in a memory of the location system (Psiaki ¶[126-133]); then 
initially estimating the yaw angle of the vehicle on the basis of the corrected components of the first vector (Psiaki ¶[126, 132] note: entire case is drawn to ); then 
initializing, using the initial estimate of the yaw angle (Psiaki ¶[126-133]), a merge algorithm capable of establishing, on the basis of preceding estimates of the position and of the orientation of the vehicle and by using both the measurements from the geolocation unit (Psiaki Fig.1 element 12, 18, Figure 2, element 40, 42 ¶[54-57]) and the measurements from the inertial navigation unit taken since these preceding estimates (Psiaki Fig.1 element 14, ¶[34, 54, 60]): new estimates of the position and of the orientation of the vehicle (Psiaki ¶[10, 55, 72, 178-179] note: the entirety of entirety of Psiaki is drawn to the steps of combining the measurements from the cited detecting devices for use in determining and updating position and of the orientation of the vehicle); and 

repeatedly running said merge algorithm to continuously update the estimate of the position and of the orientation of the vehicle (Psiaki ¶[190-195], 
It is noted that all previous limitations up to this point are explicitly recognized by applicant as being taught by the prior art in applicant’s specification ¶[2-4] and thus would also constitute applicant admitted prior art.
With respect to the limitations of:
wherein, after the start of the repeated running of the merge algorithm and in parallel to the repeated running of the merge algorithm, the method comprises a calibration phase including the following operations: 
1) measuring, with the magnetometer, a second raw-measurement vector; 
2) obtaining a reference vector including a component for each measurement axis, each of these components encoding the amplitude and the direction of the orthogonal projection of the geomagnetic field which passes through the magnetometer on a respective axis of a fixed triaxial terrestrial reference frame with no degree of freedom with respect to the earth, the components of the reference vector being obtained from a pre-recorded model of the geomagnetic field and not measured by the magnetometer; then 
3) only if the margin of error in the estimate of the orientation of the vehicle is below a first predetermined threshold, updating the pre-recorded data from which the scale and offset coefficients are obtained, said update being performed using the second raw vector, the reference vector and the new estimate of the orientation of the vehicle so as to decrease the difference between the corrected components of the second measurement vector and the components of the reference vector when all of these components are expressed in a common reference frame.

Psiaki teaches wherein, after the start of the repeated running of the merge algorithm and in parallel to the repeated running of the merge algorithm, the method comprises a calibration phase (Psiaki ¶[127]) including updating the pre-recorded data from which the scale and offset coefficients are obtained (Psiaki ¶[127]). However Psiaki does not teach the low level details of this calibration and therefore does not explicitly teach all the limitations of steps (1), 
Yang teaches a method of calibrating a magnetometer including:
(1) measuring, with the magnetometer, a second raw-measurement vector (Yang Page 3, magnetometer output vector); 
2) obtaining a reference vector (Yang Page 3, Section 3 Bias error vector) including a component for each measurement axis, each of these components encoding the amplitude and the direction of the orthogonal projection of the geomagnetic field which passes through the magnetometer on a respective axis of a fixed triaxial terrestrial reference frame with no degree of freedom with respect to the earth (Yang Page 3, Section 3 and Figure), the components of the reference vector being obtained from a pre-recorded model of the geomagnetic field and not measured by the magnetometer (Yang Page 3, Section 3 Bias error vector); then 
(3), updating the pre-recorded data from which the scale and offset coefficients are obtained (Yang Page 2, Section 2.2, Page 3, Section 3, Page 12, Section 5.1, Page 16 Summary, see specifically Page 3, Section 3 where Yang talks about evaluating the bias error vector and Pages 2 and 16 where Yang teaches the calibration fixes scale and misalignment errors), said update being performed using the second raw vector, the reference vector and the new estimate of the orientation of the vehicle so as to decrease the difference between the corrected components of the second measurement vector and the components of the reference vector when all of these components are expressed in a common reference frame (Yang Page 2, Section 2.2, Page 12, Section 5.1, Page 16 Summary).

Psiaki as modified above does not teach: 
(3) only if the margin of error in the estimate of the orientation of the vehicle is below a first predetermined threshold, updating the pre-recorded data from which the scale and offset coefficients are obtained…

Chow teaches a method for magnetometer calibration including determining a margin of error in said new estimate of the orientation of the vehicle (Chow ¶[54]); then 
(3) only if the margin of error in the estimate of the orientation of the vehicle is below a first predetermined threshold (Chow ¶[54]), updating the pre-recorded data from which the scale and offset coefficients are obtained (Chow ¶[54] Wherein Chow compares the heading 
Thus as shown above Psiaki teaches a base invention of a positioning system which can calibrate its magnetometer and Chow teaches a method of calibrating a magnetometer wherein the calibration takes place only if the margin of error in the estimate of the orientation of the vehicle is below a first predetermined threshold. These two references are analogous to one another because both systems are drawn tot eh calibration of magnetometers. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Psiaki to apply the teachings of Chow because the teaching of a method of calibrating a magnetometer wherein the calibration takes place only if the margin of error in the estimate of the orientation of the vehicle is below a first predetermined threshold taught by Chow was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a positioning system which can calibrate its magnetometer taught by Psiaki to yield the advantage of avoiding using improper data to calibrate the magnetometer and thus getting a bad calibration and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 10 Psiaki teaches a location system, suitable for being fixed to a vehicle, for determining the position and orientation of said vehicle, said location system including: 

an inertial navigation unit containing an accelerometer and a gyrometer (Psiaki Fig.1 element 14, ¶[34, 54, 60]); and 
a magnetometer including at least two measurement axes (Psiaki ¶[61, 126-133]); 
said location system being configured: to measure, by means of the magnetometer, a first raw-measurement vector containing a raw component for each of the measurement axes (Psiaki ¶[126-133] see ¶[126] especially), each component encoding the amplitude and the direction of the orthogonal projection of the magnetic field which passes through said magnetometer on a respective measurement axis, these measurement axes being fixed in a triaxial moving reference frame fixed to the vehicle (Psiaki ¶[126-133]); then 
to correct each of the raw components of the first vector by multiplying the component by a scale coefficient and by adding an offset coefficient (Psiaki ¶[126-133] see ¶[127] especially which talks about scale factors and axes misalignments) thereto to obtain a corrected component, these scale and offset coefficients being obtained from pre-recorded data in a memory of the location system (Psiaki ¶[126-133]); then 
to produce an initial estimate of the yaw angle of the vehicle on the basis of the corrected components of the first vector (Psiaki ¶[126, 132] note: entire case is drawn to ); then 
to initialize, using the initial estimate of the yaw angle (Psiaki ¶[126-133]), a merge algorithm capable of establishing, on the basis of preceding estimates of the position and of the orientation of the vehicle and by using both the measurements from the geolocation unit 
a margin of error in said new estimate of the orientation of the vehicle (Psiaki ¶[12, 177, 194]; then 
to run said merge algorithm repeatedly running said merge algorithm to continuously update the estimate of the position and of the orientation of the vehicle (Psiaki ¶[190-195], 
It is noted that all previous limitations up to this point are explicitly recognized by applicant as being taught by the prior art in applicant’s specification ¶[2-4] and thus would also constitute applicant admitted prior art.
With respect to the limitations of:
wherein the system comprises a calibration module capable, after the start of the repeated running of the merge algorithm and in parallel to the repeated running of the merge algorithm, of carrying out the following operations: 
1) acquiring the measurement, by means of the magnetometer, of a second raw-measurement vector;
2) obtaining a reference vector including a component for each measurement axis, each of these components encoding the amplitude and the direction of the orthogonal projection of the geomagnetic field which passes through the magnetometer on a respective axis of a fixed triaxial terrestrial reference frame with no degree of freedom with respect to the earth, the components of the reference vector being obtained from a pre-recorded model of the geomagnetic field and not measured by the magnetometer; then 
3) only if the margin of error in the estimate of the orientation of the vehicle is below a first predetermined threshold, updating the pre-recorded data from which the scale and offset coefficients are obtained, said update being performed using the second raw vector, the reference vector and the new estimate of the orientation of the vehicle so as to decrease the difference between the corrected components of the second measurement vector and the 

Psiaki teaches wherein, after the start of the repeated running of the merge algorithm and in parallel to the repeated running of the merge algorithm, the method comprises a calibration phase (Psiaki ¶[127]) including updating the pre-recorded data from which the scale and offset coefficients are obtained (Psiaki ¶[127]). However Psiaki does not teach the low level details of this calibration and therefore does not explicitly teach all the limitations of steps (1), (2), and (3). Although it is possible that these steps are performed by Psiaki assuming arguendo that they are not, applicant has been provided with Yang. 
Yang teaches a method of calibrating a magnetometer including:
1) acquiring the measurement, by means of the magnetometer, of a second raw-measurement vector; (Yang Page 3, magnetometer output vector); 
2) obtaining a reference vector (Yang Page 3, Section 3 Bias error vector) including a component for each measurement axis, each of these components encoding the amplitude and the direction of the orthogonal projection of the geomagnetic field which passes through the magnetometer on a respective axis of a fixed triaxial terrestrial reference frame with no degree of freedom with respect to the earth (Yang Page 3, Section 3 and Figure), the components of the reference vector being obtained from a pre-recorded model of the geomagnetic field and not measured by the magnetometer (Yang Page 3, Section 3 Bias error vector); then 
(3), updating the pre-recorded data from which the scale and offset coefficients are obtained (Yang Page 2, Section 2.2, Page 3, Section 3, Page 12, Section 5.1, Page 16 Summary, see specifically Page 3, Section 3 where Yang talks about evaluating the bias error vector and 
Thus as shown above Psiaki teaches a base invention of a positioning system which can calibrate its magnetometer and Yang teaches a method of calibrating a magnetometer including the low level details of calibrating a magnetometer. These two references are analogous to one another because both are drawn to the calibration of a positioning system. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Psiaki to apply the teachings of Yang because the teaching of a method of calibrating a magnetometer including the low level details of calibrating a magnetometer taught by Yang was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a positioning system which can calibrate its magnetometer taught by Psiaki to yield the advantage of eliminating distortions and sensor errors, including the hard iron effect, soft iron effect, zero bias error, scale factor error, non-orthogonal error, misalignment error, and noise (See Yang Page 1 section 1) and the results would have been predictable to one of ordinary skill in the art.
Psiaki as modified above does not teach: 
only if the margin of error in the estimate of the orientation of the vehicle is below a first predetermined threshold, updating the pre-recorded data from which the scale and offset coefficients are obtained…

Chow teaches a method for magnetometer calibration including determining a margin of error in said new estimate of the orientation of the vehicle (Chow ¶[54]); then 
(3) only if the margin of error in the estimate of the orientation of the vehicle is below a first predetermined threshold (Chow ¶[54]), updating the pre-recorded data from which the scale and offset coefficients are obtained (Chow ¶[54] Wherein Chow compares the heading data from the multiple systems and refuses calibration of the magnetometer if the margin of error exceeds a threshold).
Thus as shown above Psiaki teaches a base invention of a positioning system which can calibrate its magnetometer and Chow teaches a method of calibrating a magnetometer wherein the calibration takes place only if the margin of error in the estimate of the orientation of the vehicle is below a first predetermined threshold. These two references are analogous to one another because both systems are drawn tot eh calibration of magnetometers. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Psiaki to apply the teachings of Chow because the teaching of a method of calibrating a magnetometer wherein the calibration takes place only if the margin of error in the estimate of the orientation of the vehicle is below a first predetermined threshold taught by Chow was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a positioning system which can calibrate its magnetometer taught by Psiaki to yield the advantage of avoiding using improper data to calibrate the magnetometer and thus 

With respect to claim 2 Psiaki as modified above teaches a method wherein the calibration phase comprises: 
calculating a difference between the raw components of the second measurement vector and an estimate of these components which are obtained from the reference vector and from the estimate of the orientation of the vehicle (Chow ¶[55]); 
then comparing the calculated difference with a second predetermined threshold (Chow ¶[55]); then 
if the calculated difference exceeds said second threshold, operation 3) is put on hold and, once the calculated difference does not exceed said second threshold, operation 3) is allowed to go ahead (Chow ¶[55]).
It is noted by the examiner that one might mistakenly believe that Chow ¶[55] teaches away from the current invention. This is not the case as will be explained. Chow ¶[55] is reproduced below:

Validating Against Previously Retrieved Calibration Data
[0055] In another example scenario, a currently retrieved calibrated data is compared with a previously retrieved calibrated data to determine whether the currently retrieved calibrated data is valid. For example, calibrated data can be retrieved from the clustered magnetometer database 310 at specified rate or schedule. The calibration data can be stored in database 706 of cluster matching module 312. If the time interval between retrievals is small, there is an expectation that the calibration data would not deviate by a large amount between retrievals. By comparing the currently retrieved calibration data with previously retrieved calibration data, the currently retrieved calibration data can be validated or invalidated For example, if the difference between the currently retrieved calibration data and the previously retrieved calibration data exceeds a threshold, then the currently retrieved calibration data is valid. Otherwise, the currently retrieve calibration data is not valid.
Specifically with respect to the underlined portion, this portion does in fact teach an embodiment that is opposite to what applicant is claiming. However this is a merely an example provided by Chow and does not constitute teaching away. The significant portion of this paragraph is the bolded portion which states: “If the time interval between retrievals is small, there is an expectation that the calibration data would not deviate by a large amount between retrievals. By comparing the currently retrieved calibration data with previously retrieved calibration data, the currently retrieved calibration data can be validated or invalidated depending on the outcome of the comparing” One of or ordinary skill in the art will recognize that this disclosure implicitly teaches: 
calculating a difference between the raw components of the second measurement vector and an estimate of these components which are obtained from the reference vector and from the estimate of the orientation of the vehicle; then 
comparing the calculated difference with a second predetermined threshold; then 
if the calculated difference exceeds said second threshold, operation 3) is put on hold and, once the calculated difference does not exceed said second threshold, operation 3) is allowed to go ahead (Chow ¶[55]).

Because Chow recognizes that comparisons between current and previous data can be used to validate current data and that there are instances where the expected change in the data is small which in turn would mean that if the calculated difference exceeds a threshold that data is not valid and should not be used. 


Thus, in view of Chow’s teachings of using the standard deviation in other comparable situations as well as the old and well known advantages of using the standard deviation, it would be obvious to one of ordinary skill in the art to further modify Psiaki to include wherein the calibration phase comprises calculating the standard deviation of the calculated difference and comparing the calculated difference, weighted according to said calculated standard deviation, with the second threshold because it would prevent and filter out outliers and noise data which causes unusual and incorrect readings.

With respect to claim 5 Psiaki as modified above teaches a method wherein obtaining the reference vector comprises calculating the components of the reference vector from: the estimate of the position of the vehicle; and a pre-recorded model of the geomagnetic field which associates, with each possible position of the vehicle, the components of the geomagnetic field at said position in the terrestrial reference frame, said model incorporating 

With respect to claim 6 Psiaki as modified above teaches a method wherein wherein the calibration phase comprises: 
establishing new values for the pre-recorded data from which the scale and offset coefficients are obtained, these new values being calculated on the basis of the raw components of the second measurement vector, of the reference vector and of the estimated orientation of the vehicle, and establishing these new values for the pre-recorded data also including the calculation of at least one margin of error in one of these calculated new values (Yang Page 2, Section 2.2, Page 3, Section 3, Page 12, Section 5.1, Page 16 Summary, see specifically Page 3, Section 3, Chow ¶[54-55] note: applicant’s recitation of “margin of error” in this claim is borad enough to read on any of the calibration error checking performed by both Yang and Chow); then 
comparing said calculated margin of error with a fourth predetermined threshold; then if the calculated margin of error exceeds said fourth threshold, the use of the calculated new values to calculate scale and offset coefficients is put on hold and, once the calculated margin of error does not exceed said fourth threshold (Yang Page 2, Section 4, Chow ¶[54-55]): 
operation 3) is allowed to go ahead and the updated pre-recorded data are taken as equal to the calculated new values; and using the calculated new values to calculate scale and offset coefficients is allowed to go ahead (Yang Page 2, Section 4, Chow ¶[54-55]).



With respect to claim 9 Psiaki as modified above teaches an information storage medium, readable by a microprocessor (Psiaki ¶[25, 30]), wherein said medium comprises instructions for carrying out the phase of calibrating a magnetometer of a method for determining the position and orientation of a vehicle as claimed in claim 1, when these instructions are executed by the microprocessor (Psiaki ¶[25, 30]).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Psiaki (US 20110238307) in view of Yang (“Complete Tri-axis Magnetometer Calibration with a Gyro Auxiliary” Article provided on file by applicant and referenced for the sake of this rejection) and Chow (US 2014/0361763) and Nomura (US 2019/0195907).

With respect to claim 4 Psiaki as modified above does not clearly teach a method wherein the calibration phase comprises:
calculating a difference in orientation between the orientation of the vehicle in a preceding execution of the calibration phase and the orientation of the vehicle in the present execution of the calibration phase; then 

if the calculated difference in orientation does not exceed said third threshold, operation 3) is put on hold and, once the calculated difference in orientation does exceed said third threshold, operation 3) is allowed to go ahead.

Nomura teaches a method with a calibration phase comprising:
calculating a difference in orientation between the orientation of the vehicle in a preceding execution of the calibration phase and the orientation of the vehicle in the present execution of the calibration phase (Nomura ¶[320-322]); then comparing the calculated difference in orientation with a third predetermined threshold (Nomura ¶[320-322]); then if the calculated difference in orientation does not exceed said third threshold, operation 3) is put on hold and, once the calculated difference in orientation does exceed said third threshold, operation 3) is allowed to go ahead (Nomura ¶[320-322]).
Thus as shown above Psiaki teaches a base invention of an orientation system that can calibrate its magnetometer and Nomura teaches method of calibrating a magnetic sensor only after a sufficient change in orientation has been determined. These two references are analogous to one another because both systems are drawn to orientation systems that calibrate sensors. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Psiaki to apply the teachings of Nomura because the teaching of calibrating a magnetic sensor only after a sufficient change in orientation has been determined taught by Nomura was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of an orientation system that can calibrate its magnetometer taught by Psiaki to yield the advantage of preventing unnecessary calibration .

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Psiaki (US 20110238307) in view of Yang (“Complete Tri-axis Magnetometer Calibration with a Gyro Auxiliary” Article provided on file by applicant and referenced for the sake of this rejection) and Chow (US 2014/0361763) and Godin (US 2008/0281555).

With respect to claim 7 Psiaki as modified above does not teach a method wherein the calibration phase comprises: 
establishing, on the basis of the estimate of the orientation of the vehicle, the components of a rotation matrix which allows a change in reference frame from the terrestrial reference frame to the moving reference frame; 
multiplying the reference vector by the rotation matrix to obtain the reference vector the components of which are expressed in the moving reference frame, said moving reference frame then forming the common reference frame.

Godin teaches a method comprising  establishing, on the basis of the estimate of the orientation of the vehicle, the components of a rotation matrix which allows a change in reference frame from the terrestrial reference frame to the moving reference frame (Godin ¶[159-173] see ¶[168] specifically); 
multiplying the reference vector by the rotation matrix to obtain the reference vector the components of which are expressed in the moving reference frame, said moving reference frame then forming the common reference frame (Godin ¶[159-173] see ¶[168]specifically).
Thus as shown above Psiaki teaches a base invention of a method for determining position and orientation of a vehicle and Godin teaches a method of collecting and analyzing 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767. The examiner can normally be reached 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.F/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665